 


109 HR 1963 IH: To reduce temporarily the duty on Mesotrione Technical.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1963 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Baker introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on Mesotrione Technical. 
 
 
1.Mesotrione Technical 
(a)Calendar year 2006 
(1)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following: 
 
 
 
 
9902.07.01 Mesotrione Technical - 1,3-cyclohexanedione,2-[4-(methylsulfonyl)-2-nitrobenzoyl]-1,3-cyclohexanedione (CAS No. 104206–82–8) (provided for in subheading 2930.90.10)6.04%No changeNo changeOn or before 12/31/2006. 
(2)Effective dateThe amendment made by paragraph (1) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
(b)Calendar year 2007 
(1)In generalHeading 9902.07.01, as added by subsection (a), is amended— 
(A)by striking 6.04% and inserting 6.08%; and 
(B)by striking 12/31/2006 and inserting 12/31/2007. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on January 1, 2007. 
(c)Calendar year 2008 
(1)In generalHeading 9902.07.01, as added by subsection (a) and amended by subsection (b), is further amended— 
(A)by striking 6.08% and inserting 6.11%; and 
(B)by striking 12/31/2007 and inserting 12/31/2008. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on January 1, 2008. 
 
